NUTRISYSTEM, INC.



AMENDED AND RESTATED NUTRISYSTEM, INC.

2008

LONG-TERM INCENTIVE PLAN





STOCK AWARD AGREEMENT

Dawn Zier

This STOCK AWARD AGREEMENT, dated as of November __, 2012 (the "Date of Grant"),
is delivered by NutriSystem, Inc. (the "Company") to Dawn Zier (the "Grantee").

RECITALS

A. The Amended and Restated NutriSystem, Inc. 2008 Long-Term Incentive Plan (the
"Plan") permits the grant of stock awards in accordance with the terms and
conditions of the Plan.

B. In satisfaction of the Company's commitment to issue restricted shares to the
Grantee upon commencement of her employment, as contained in the letter
agreement between the Employer and the Grantee dated November 1, 2012 (the
"Employment Agreement"), the Compensation Committee of the Board of Directors of
the Company (the "Committee") has approved this stock award.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

Stock Award
.
 a. Subject to the terms and conditions set forth in this Agreement and the
    Plan, the Committee hereby grants to the Grantee [$800,000 divided by grant
    date FMV] shares of common stock of the Company, subject to the restrictions
    set forth below and in the Plan (the "Restricted Stock") and acknowledges
    payment by the Grantee of $<<M Share>>0.001 per share) for the Restricted
    Stock. Shares of Restricted Stock may not be transferred by the Grantee or
    subjected to any security interest until the shares have become vested
    pursuant to this Agreement and the Plan.
 b. The Grantee hereby accepts this stock award and acknowledges that it
    satisfies the Company's commitment to issue restricted shares to her upon
    commencement of her employment, as described in the Employment Agreement.

Vesting and Nonassignability of Restricted Stock
.
 a. Except as provided in Paragraphs 2(b), 2(c) and 2(d), the shares of
    Restricted Stock shall become vested, and the restrictions described in
    Paragraphs 2(e) and 2(f) shall lapse, according to the following vesting
    schedule, if the Grantee continues to be employed by, or provide services
    to, the Company or any subsidiary of the Company (the "Employer") from the
    Date of Grant until the applicable vesting date:

    (i) 25% of the shares subject to the Restricted Stock shall become vested
    six months following the Date of Grant;

    (ii) 25% of the shares subject to the Restricted Stock shall become vested
    on the first anniversary of the Date of Grant;

    (iii) 25% of the shares subject to the Restricted Stock shall become vested
    eighteenth months following the Date of Grant; and

    (iv) the remaining 25% of the shares subject to the Restricted Stock shall
    become vested on the second anniversary of the Date of Grant.

    The vesting of the shares subject to the Restricted Stock shall be
    cumulative, but shall not exceed 100% of the shares subject to the
    Restricted Stock. If the foregoing schedule would produce fractional shares,
    the number of shares that vest shall be rounded down to the nearest whole
    share.

 b. If a Change of Control occurs while the Grantee is employed by, or providing
    service to, the Employer, the shares of Restricted Stock shall become fully
    vested on the date of the Change of Control.
 c. If the Grantee ceases to be employed by, or provide services to, the
    Employer on account of (i) the death of the Grantee, or (ii) termination by
    the Employer because the Grantee becomes "totally disabled" (defined as a
    condition entitling Grantee to benefits under any long-term disability plan
    or policy maintained or funded by the Employer), then, subject to
    satisfaction of the requirements contained in the death and Disability
    provisions of the Employment Agreement regarding execution of a release and
    compliance with restrictive covenants, the next tranche of shares that would
    have vested under Paragraph 2(a) following such termination of employment or
    service if the Grantee had continued to be employed or provide services,
    shall become vested on the date of such termination.
 d. If the Grantee ceases to be employed by, or provide services to, the
    Employer on account of (i) a termination by the Employer without "cause" (as
    defined in the Employment Agreement), or (ii) the resignation by the Grantee
    with "good reason" (as defined in the Employment Agreement), the vesting of
    the Restricted Stock shall accelerate to the extent, and subject to the
    conditions, described in the severance provisions of the Employment
    Agreement.
 e. Except as otherwise provided in this Paragraph 2, if the Grantee's
    employment or service with the Employer terminates for any reason before the
    Restricted Stock is fully vested, the shares of Restricted Stock that are
    not then vested (or do not then become vested) shall be forfeited and must
    be immediately returned to the Company, and the Company shall pay to the
    Grantee, as consideration for the return of the non-vested shares, the
    lesser of $0.001 per share or the fair market value (as defined in the Plan)
    of a share of common stock of the Company on the date of the forfeiture, for
    each returned share.
 f. During the period before the shares of Restricted Stock vest (the
    "Restriction Period"), the non-vested shares of Restricted Stock may not be
    assigned, transferred, pledged or otherwise disposed of by the Grantee. Any
    attempt to assign, transfer, pledge or otherwise dispose of the shares
    contrary to the provisions hereof, and the levy of any execution, attachment
    or similar process upon the shares, shall be null, void and without effect.

Issuance of Shares
.
 a. The Company will cause the Restricted Stock to be issued in the Grantee's
    name either by book-entry registration or issuance of a stock certificate or
    certificates. While the Restricted Stock remains unvested, the Company will
    cause an appropriate stop-transfer order to be issued and to remain in
    effect with respect to the Restricted Stock. As soon as practicable
    following the vesting of any of the Restricted Stock (and provided that
    appropriate arrangements have been made with the Company for the
    satisfaction of any required tax withholding), the Company will cause the
    stop-transfer order to be removed from an appropriate number of shares.
 b. If any certificate is issued in respect of Restricted Stock, that
    certificate will include such legends as the Company determines are
    appropriate and will be held in escrow by the Company or its designee. In
    addition, the Grantee may be required to execute and deliver to the Company
    or its designee a stock power with respect to the Restricted Stock. When any
    certificated Restricted Stock becomes vested, the Company will cause a new
    certificate to be issued without that portion of the legend referencing the
    forfeiture conditions described in Paragraph 2 and will cause that new
    certificate to be delivered to the Grantee (provided that appropriate
    arrangements have been made with the Company for the satisfaction of any
    required tax withholding).
 c. During the Restriction Period, the Grantee shall receive any cash dividends
    or other distributions paid with respect to the shares of Restricted Stock
    and may vote the shares of Restricted Stock. In the event of a dividend or
    distribution payable in stock or other property or a reclassification, split
    up or similar event during the Restriction Period, the shares or other
    property issued or declared with respect to the non-vested shares of
    Restricted Stock shall be subject to the same forfeiture conditions and
    transfer restrictions as those non-vested shares.
 d. The obligation of the Company to deliver shares upon the vesting of the
    Restricted Stock shall be subject to all applicable laws, rules, and
    regulations and such approvals by governmental agencies as may be deemed
    appropriate to comply with relevant securities laws and regulations.

Dissolution or Liquidation; Sale or Merger
. The provisions of the Plan applicable to a dissolution, liquidation, sale or
merger of the Company shall apply to the Restricted Stock, and, in the event of
a dissolution, liquidation, sale or merger of the Company, the Committee may
take such actions as it deems appropriate pursuant to the Plan.
Grant Subject to Plan Provisions
. This grant is made pursuant to the Plan, the terms of which are incorporated
herein by reference, and in all respects shall be interpreted in accordance with
the Plan. The grant is subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, (ii) the registration, qualification or listing of the
shares, (iii) changes in capitalization of the Company, and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe the grant pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.
Withholding
. The Grantee shall be required to pay to the Employer, or make other
arrangements satisfactory to the Employer to provide for the payment of, any
federal, state, local or other taxes that the Employer is required to withhold
with respect to the grant or vesting of the Restricted Stock. Subject to
Committee approval, the Grantee may elect to satisfy any tax withholding
obligation of the Employer with respect to the Restricted Stock by having vested
shares withheld up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities. Notwithstanding anything to the contrary in the Plan or this
Agreement, until the Grantee has satisfied the Employer's withholding obligation
with respect to the shares of Restricted Stock, the Grantee shall not have any
rights to sell or transfer any shares that have become vested pursuant to
Paragraph 2.
Restrictions on Sale or Transfer of Shares
.
 a. The Grantee will not sell, transfer, pledge, donate, assign, mortgage,
    hypothecate or otherwise encumber the shares underlying this grant unless
    the shares are registered under the Securities Act of 1933, as amended (the
    "Securities Act"), or the Company is given an opinion of counsel reasonably
    acceptable to the Company that such registration is not required under the
    Securities Act.
 b. In consideration for this grant of Restricted Stock, the Grantee agrees to
    be bound by the Company's policies, including, but not limited to the
    Insider Trading Policy, Anti-Hedging and Clawback Policies, and understands
    that there may be certain times during the year that the Grantee will be
    prohibited from selling, transferring, donating, assigning, mortgaging,
    hypothecating or otherwise encumbering the Company securities.

No Employment or Other Rights
. This grant shall not confer upon the Grantee any right to be retained by or in
the employ or service of the Employer and shall not interfere in any way with
the right of the Employer to terminate the Grantee's employment or service at
any time. The right of the Employer to terminate at will the Grantee's
employment or service at any time for any reason is specifically reserved.
Confidential Information, Non-Competition and Non-Solicitation
.  The Grantee affirms her obligations under the Nondisclosure and Noncompete
Agreement for Management Employees.
Assignment by Company
. The rights and protections of the Company hereunder shall extend to any
successors or assigns of the Company and to the Company's parents, subsidiaries,
and affiliates. This Agreement may be assigned by the Company without the
Grantee's consent.
Effect on Other Benefits
. The value of this award or the shares subject hereto shall not be considered
eligible earnings for purposes of any other plan maintained by the Company or
the Employer. Neither shall such value be considered part of the Grantee's
compensation for purposes of determining or calculating other benefits that are
based on compensation, such as life insurance.
Applicable Law
. The validity, construction, interpretation and effect of this instrument shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to the conflicts of laws provisions thereof.
Entire Agreement
. This Agreement, including the terms of the Employment Agreement specifically
incorporated by reference in Sections 2(c) and 2(d), represents the entire
agreement between the parties hereto relating to the subject matter hereof, and
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof.
Consent to Electronic Delivery
. The Grantee hereby authorizes the Company to deliver electronically any
prospectuses or other documentation related to this Agreement, the Plan and any
other compensation or benefit plan or arrangement in effect from time to time
(including, without limitation, reports, proxy statements or other documents
that are required to be delivered to participants in such plans or arrangements
pursuant to federal or state laws, rules or regulations). For this purpose,
electronic delivery will include, without limitation, delivery by means of
e-mail or e-mail notification that such documentation is available on the
Company's intranet site. Upon written request, the Company will provide to the
Grantee a paper copy of any document also delivered to the Grantee
electronically. The authorization described in this paragraph may be revoked by
the Grantee at any time by written notice to the Company.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has placed his or her signature hereon,
on this __ day of November, 2012.

NUTRISYSTEM, INC.

Attest:



By:



Name: Kathleen Simone Name: David Clark

Title: SVP, Finance & Controller Title: Chief Financial Officer

 

I hereby accept the grant of Restricted Stock described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby further
agree that all of the decisions and determinations of the Committee shall be
final and binding.

 



Grantee: Dawn Zier